         Case 1:20-cv-00330-SDA Document 32 Filed 04/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Linda Crosby,                                                              4/9/2021

                                 Plaintiff,
                                                           1:20-cv-00330 (LAK) (SDA)
                     -against-
                                                           ORDER
 United States of America,

                                 Defendant.



STEWART D. AARON, United States Magistrate Judge:

       Pursuant to the Court’s Individual Practices, any opposition to Defendant’s April 2, 2021

Letter Motion for Discovery Conference (ECF No. 31) was due on Wednesday, April 7, 2021.

Plaintiff’s deadline to oppose Defendant’s Letter Motion is hereby extended, nunc pro tunc, to

Wednesday, April 14, 2021. If the Court has not received opposition papers by that date, it will

treat Defendant’s Letter Motion as unopposed.

SO ORDERED.

DATED:           New York, New York
                 April 9, 2021

                                                ______________________________
                                                STEWART D. AARON
                                                United States Magistrate Judge
